DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 02 Aug 2022 for application number 17/308,887. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 Sep 2022 was filed before the mailing of this Office Action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-17, 19-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cranfill et al. [hereinafter as Cranfill] (US 2011/0249073 A1) in view of Sanaullah et al. [hereinafter as Sanaullah] (US 2021/0243696 A1) further in view of Masi et al. [hereinafter as Masi] (US 2021/0352120 A1 – as cited in IDS filed 27 Jan 2022 – relies on provisional 63/021,428 filed 07 May 2020).
In reference to claim 1, Cranfill teaches a method, comprising: 
receiving, by a processor, one or more current network parameters associated with at least one participant of a plurality of participants in a meeting [paras 0204, 0254-0256, 0292 give examples of network settings for a meeting; Fig. 85, para 0747 discloses a meeting with a plurality of participants];
modifying, by the processor, the user interface (UI) of the meeting being presented to the at least one participant based on the one or more features of the meeting, wherein the UI enables participation of the at least one participant in the meeting [Fig. 15, paras 0255-0268, 0292 give an example of a system which modifies video quality based on a bit rate fluctuation to accommodate video needs, e.g. modification of the user interface (para 0255)].
However, Cranfill does not explicitly teach: 
predicting, by the processor, one or more features of the meeting to be enabled and/or disabled for the at least one participant based on the one or more current network parameters and a machine learning (ML) model associated with the at least one participant, wherein the ML model is trained based on one or more previous network parameters, associated with the at least one participant, received during a previous meeting attended by the at least one participant; modifying based on the predicted one or more features of the meeting; and generating, by the processor, one or more recommendations associated with enabling of the predicted one or more features or disabling of the predicted one or more features for each of the plurality of participants.
Sanaullah teaches: predicting, by the processor, one or more features of the meeting to be enabled and/or disabled for the at least one participant based on the one or more current network parameters and a machine learning (ML) model associated with the at least one participant, wherein the ML model is trained based on one or more previous network parameters, associated with the at least one participant, received during a previous meeting attended by the at least one participant; modifying based on the predicted one or more features of the meeting; and generating, by the processor, one or more recommendations associated with enabling of the predicted one or more features or disabling of the predicted one or more features for each of the plurality of participants [paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables; accordingly, other interfaces are disabled; the enabling and disabling are based on previous meetings with optimized network parameters, e.g. 5G, WiFi, etc.; para 0054 discloses providing recommendations opportunistically disabling and enabling interfaces].
It would have been obvious to one of ordinary skill in art, having the teachings of Cranfill and Sanaullah before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Cranfill to include the functionality as taught by Sanaullah in order to obtain a meeting system in which features may be modified based on predicting meeting characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain a meeting system in which network settings may be modified based on predicting meeting characteristics to provide efficient use of energy [Sanaullah, paras 0002, 0016].
However, while Cranfill teaches wherein a plurality of features associated with the meeting is displayed to the at least one participant of the plurality of participants via a user interface; features from the plurality of features; the user interface (UI) that displays the plurality of features [paras 0204, 0254-0256, 0292 give examples of network settings for a meeting; Fig. 85, para 0747 discloses a meeting with a plurality of participants; Fig. 47, para 0238 discloses a display area at 1155, the display area displaying a plurality of features 1285, 1287, 1289], and Sanaullah teaches the ability to predict features based on parameters, such as network parameters [paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables; accordingly, other interfaces are disabled; the enabling and disabling are based on previous meetings with optimized network parameters, e.g. 5G, WiFi, etc.], Cranfill and Sanaullah do not explicitly teach wherein a plurality of features associated with the meeting is displayed to the at least one participant of the plurality of participants via a user interface; modify the user interface (UI) that displays the plurality of features based on parameters. 
Masi teaches wherein a plurality of features associated with the meeting is displayed to the at least one participant of the plurality of participants via a user interface; modify the user interface (UI) that displays the plurality of features based on parameters [paras 0077-0079, 63/021,428: Specification, page 5, numeral 12 and 13, Appendix, pages 4, 9 disclose customizing the interface to include various features; para 0070, 63/021,428: Specification, page 5, numeral 12 and 13, Appendix, pages 4, 9 discloses that the customization is based on one or more user parameters associated with the client].
It would have been obvious to one of ordinary skill in art, having the teachings of Cranfill, Sanaullah, and Masi before him before the effective filing date of the claimed invention, to modify the ability to modify an interface and display features on an interface as disclosed by Cranfill and the ability to predict features based on network parameters as disclose by Sanaullah to include the functionality of providing features on an interface and modifying the features based on parameters as taught by Masi in order to obtain a meeting system in which a plurality of features on the interface may be modified based on predicting meeting characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain a meeting system in which a plurality of features on the interface may be modified based on predicting meeting characteristics to provide an improved real-life conference environment experience [Masi, para 0004].

In reference to claim 2, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
Cranfill further teaches The method of claim 1, wherein the one or more current network parameters comprise at least one of a network bandwidth, a platform through which a computing device is connected to a communication network, an audio bitrate, an audio opinion score, a video bitrate, a video opinion score, a location of the computing device, and/or a time of a call [Fig. 15, paras 0256-0268, 0292 disclose video bitrate].
Sanaullah further teaches The method of claim 1, wherein the one or more current network parameters comprise at least one of a network bandwidth, a platform through which a computing device is connected to a communication network, an audio bitrate, an audio opinion score, a video bitrate, a video opinion score, a location of the computing device, and/or a time of a call [paras 0046, 0056 disclose network bandwidth].

In reference to claim 3, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
Sanaullah further teaches The method of claim 1, wherein the modification of the user interface comprises the enabling or the disabling of the predicted the one or more features of the meeting that is displayed via the UI for the at least one participant [paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables; accordingly, other interfaces are disabled; the enabling and disabling are based on previous meetings with optimized network parameters, e.g. 5G, WiFi, etc.]. 

In reference to claim 4, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
Sanaullah further teaches The method of claim 1, further comprising generating, by the processor, a notification based on the one or more current network parameters and the ML model [para 0081 discloses a notification to accept or decline predictive adjustments; paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables; accordingly, other interfaces are disabled; the enabling and disabling are based on previous meetings with optimized network parameters, e.g. 5G, WiFi, etc.]. 

In reference to claim 5, Cranfill, Sanaullah, and Masi teach the invention of claim 4 above.
Sanaullah further teaches The method of claim 4, wherein the notification is indicative of the enabling or the disabling of the predicted one or more features of the meeting that are displayed via the UI [para 0081 discloses a notification to accept or decline predictive adjustments; paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables].

In reference to claim 6, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
Masi teaches The method of claim 1, wherein the modification of the user interface comprises modifying a layout of the UI through which the plurality of features are displayed [paras 0077-0079, 63/021,428: Specification, page 5, numeral 12 and 13, Appendix, pages 4, 9 disclose customizing the interface to include various features; para 0070, 63/021,428: Specification, page 5, numeral 12 and 13, Appendix, pages 4, 9 discloses that the customization is based on one or more user parameters associated with the client].

In reference to claim 7, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
Cranfill further teaches The method of claim 1, wherein a layout of the UI comprises a grid layout [Fig. 85, para 0747 discloses a meeting with a plurality of participants] and a single layout [Fig. 22, para 0320 discloses display of a single meeting participant].

In reference to claim 8, Cranfill, Sanaullah, and Masi teach the invention of claim 7 above.
Cranfill further teaches The method of claim 7, wherein the grid layout allows presentation of meeting data from other participants of the meeting [Fig. 85, para 0747 discloses a meeting with a plurality of participants].

In reference to claims 10-17, claims 10-17 are rejected for the same reasons as that of claims 1-8, respectively.

In reference to claims 19-20, claims 19-20 are rejected for the same reasons as that of claims 1-2, respectively. 

In reference to claim 23, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
However, while Cranfill teaches The method of claim 1, further comprising: receiving, by the processor, information pertaining to one or more peripherals attached to a computing device; determining, by the processor, a quality score of meeting data generated by the one or more peripherals; and correlating, by the processor, the quality score associated with the meeting data and the information pertaining to the one or more peripherals coupled to the computing device [paras 0381-0392 disclose receiving image data and information from a camera, i.e. peripheral, the image data and information pertinent to a meeting; various values are calculated to quantify the attributes of an image, i.e. quality score, using the image data and information captured from the camera].

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cranfill in view of Sanaullah further in view of Masi further in view of Feng et al. [hereinafter as Feng] (US 2012/0066596 A1).
In reference to claim 9, Cranfill, Sanaullah, and Masi teach the invention of claim 7 above.
However, Cranfill, Sanaullah, and Masi do not explicitly teach The method of claim 7, wherein the single layout allows presentation of meeting data from one of other participants of the meeting.
Feng teaches The method of claim 7, wherein the single layout allows presentation of meeting data from one of other participants of the meeting [para 0017 discloses showing only one video participant’s video; the participant can seemingly be any other participant].
It would have been obvious to one of ordinary skill in art, having the teachings of Cranfill, Sanaullah, Masi, and Feng before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Cranfill, Sanaullah, and Masi to include the functionality as taught by Feng in order to obtain a meeting system in which a layout may be modified by showing one other participant. 
One of ordinary skill in the art wanted to be motivated to obtain a meeting system in which a layout may be modified by showing one other participant to minimize battery consumption, leverage bandwidth availability, and maintain continuous connectivity [Feng, paras 0007-0008].

In reference to claim 18, claim 18 is rejected for the same reasons as that of claim 9.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cranfill in view of Sanaullah further in view of Masi further in view of Grodum et al. [hereinafter as Grodum] (US-20160307165-A1).
In reference to claim 21, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
However, Cranfill, Sanaullah, and Masi do not explicitly teach The method of claim 1, further comprising: creating, by the processor, a meeting session corresponding to a communication session; and sharing, by the processor, a unique keys with at least two computing devices to allow a communication between the at least two computing devices. 
Grodum teaches The method of claim 1, further comprising: creating, by the processor, a meeting session corresponding to a communication session; and sharing, by the processor, a unique keys with at least two computing devices to allow a communication between the at least two computing devices [paras 0033, 0043 discloses a unique key required to enter a meeting; others may join using the unique key, i.e. the unique key must be shared]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Cranfill, Sanaullah, Masi, and Grodum before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Cranfill, Sanaullah, and Masi to include the functionality as taught by Grodum in order to obtain a meeting system in which users may join a meeting via a shared unique key. 
One of ordinary skill in the art wanted to be motivated to obtain a meeting system in which users may join a meeting via a shared unique key to provide a level of security [Grodum, para 0043].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cranfill in view of Sanaullah further in view of Masi further in view of Lloyd (US-20120192080-A1).
In reference to claim 22, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
However, Cranfill, Sanaullah, and Masi do not explicitly teach The method of claim 1, further comprising: determining, by the processor, an upload bandwidth and a download bandwidth associated with a communication link of a computing device, wherein the upload bandwidth is determined based on downloading of a predetermined file from the computing device, and wherein the download bandwidth is determined based on uploading of the predetermined file to the computing device.
Lloyd teaches The method of claim 1, further comprising: determining, by the processor, an upload bandwidth and a download bandwidth associated with a communication link of a computing device, wherein the upload bandwidth is determined based on downloading of a predetermined file from the computing device, and wherein the download bandwidth is determined based on uploading of the predetermined file to the computing device [para 0057 discloses determining various statistics related to downloading/uploading a test file based on downloading/uploading a test file; an estimate of bandwidth may be calculated based on one or more of the measured statistics].
It would have been obvious to one of ordinary skill in art, having the teachings of Cranfill, Sanaullah, Masi, and Lloyd before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Cranfill, Sanaullah, and Masi to include the functionality as taught by Lloyd in order to obtain a meeting system in which a bandwidth may be determined based on transfer of a file. 
One of ordinary skill in the art wanted to be motivated to obtain a meeting system in which a bandwidth may be determined based on transfer of a file to provide the greatest possible experience by providing more content and/or higher quality content based on connection speed [Lloyd, paras 0001-0002].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cranfill in view of Sanaullah further in view of Masi further in view of Shriram et al. [hereinafter after as Shriram] (US-20210245043-A1).
In reference to claim 24, Cranfill, Sanaullah, and Masi teach the invention of claim 23 above.
However, while Cranfill teaches the correlation between the quality score associated with the meeting data and the information pertaining to the one or more peripherals coupled to the computing device [paras 0381-0392 disclose receiving image data and information from a camera, i.e. peripheral, the image data and information pertinent to a meeting; various values are calculated to quantify the attributes of an image, i.e. quality score, using the image data and information captured from the camera] and Sanaullah teaches a trainable ML model [paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables; accordingly, other interfaces are disabled; the enabling and disabling are based on previous meetings with optimized network parameters, e.g. 5G, WiFi, etc.], Cranfill, Sanaullah, and Masi do not explicitly teach The method of claim 23, wherein the ML model is further trained based on the correlation between the quality score associated with the meeting data and the information pertaining to the one or more peripherals coupled to the computing device.
Sriram teaches The method of claim 23, wherein the ML model is further trained based on the correlation between the quality score associated with the meeting data and the information pertaining to the one or more peripherals coupled to the computing device [para 0042 discloses a quality model that may be trained to classify an image as having a quality score; camera data and training data are used to determine a quality score].
It would have been obvious to one of ordinary skill in art, having the teachings of Cranfill, Sanaullah, Masi, and Sriram before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Cranfill, Sanaullah, and Masi to include the functionality as taught by Sriram in order to obtain a meeting system including a ML model that may be trained based on a quality score determined from information from a peripheral. 
One of ordinary skill in the art wanted to be motivated to obtain a meeting system including a ML model that may be trained based on a quality score determined from information from a peripheral to optimize power, memory, and processing constraints of a mobile client [Shriram, para 00014].

Response to Arguments
	Applicant contends that the prior art does not teach, “generating, by the processor, one or more recommendations associated with enabling of the predicted one or more features or disabling of the predicted one or more features for each of the plurality of participants”; Examiner respectfully disagrees. Sanaullah teaches, “generating, by the processor, one or more recommendations associated with enabling of the predicted one or more features or disabling of the predicted one or more features for each of the plurality of participants” [paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables; accordingly, other interfaces are disabled; the enabling and disabling are based on previous meetings with optimized network parameters, e.g. 5G, WiFi, etc.; para 0054 discloses providing recommendations opportunistically disabling and enabling interfaces]. That is, Sanaullah teaches the ability to predict features for a meeting, and enable/disable settings based on the prediction, as well as providing recommendations opportunistically disabling/enabling interfaces. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173